In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 No. 07-14-00369-CR
                                 No. 07-14-00370-CR


                            ZAVIER ALLEN, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                        On Appeal from the 364th District Court
                                 Lubbock County, Texas
                     Trial Court Nos. 2013-400,580 & 2013-400-581;
                      Honorable Bradley S. Underwood, Presiding

                                    April 2, 2015

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Zavier Allen entered open pleas of guilty to the offenses of aggravated sexual

assault and aggravated robbery and was convicted of the same. He now contests

those convictions by claiming that he was not admonished as to the requirement that he

register as a sex offender which rendered both pleas involuntary.      We affirm the

judgments.
          Statute provides that before accepting a plea of guilty, the trial court shall

admonish the defendant of the fact that he will be required to meet the registration

requirements of Chapter 62 (Sex Offender Registration Program) if he has been

convicted of aggravated sexual assault. TEX. CODE CRIM. PROC. ANN. art. 26.13(a)(5)

(West Supp. 2014). That the requisite admonishment was not afforded by the trial court

to appellant here is undisputed. Nevertheless, the purported error is harmless.

          First, the legislature also provided in article 26.13 that the failure to admonish the

accused about the need to register as a sex offender is not a ground for the defendant

to set aside the conviction, sentence, or plea.             Id. art. 26.13(h).   And, various

intermediate courts of appeals have rejected issues identical to the one at bar for that

reason. See e.g., Fluellen v. State, 443 S.W.3d 365, 372 (Tex. App.—Texarkana 2014,

no pet.); Morin v. State, 340 S.W.3d 816, 818 (Tex. App.—San Antonio 2011, pet. ref’d);

James v. State, 258 S.W.3d 315, 318 (Tex. App.—Austin 2008, pet. dism’d, untimely

filed).

          Second, the record also contains the following exchange that occurred at the

plea hearing:

          MR. SKELTON: Zavier, prior to us coming in here today we discussed the
          requirements that you’ll have upon release, whenever that may be, that
          you’ll have to register, correct?

          THE DEFENDANT: Yes, sir.

          MR. SKELTON: And you knew that prior to entering your plea?

          THE DEFENDANT: Yes, sir.

(Emphasis added). To that, we add the following information incorporated into the trial

court’s judgment: “Defendant understands that he/she will be required to meet the



                                                2
registration requirements as a sex offender under Chapter 62 of the Texas Code of

Criminal Procedure.        Further, the Defendant represents that his/her counsel has

explained the requirements of Chapter 62 of the Texas Code of Criminal Procedure as it

applies to the Defendant.”        These circumstances compel us to hold that appellant

actually knew of the registration requirements in question even though the trial court

may not have reiterated them. See Anderson v. State, 182 S.W.3d 914, 920 (Tex.

Crim. App. 2006) (stating that “if the appellant already were aware of the registration

requirement, the effect of the court's error on his decision to plead guilty would be much

less.”).

           Accordingly, we overrule appellant’s issue and affirm the judgments.



                                                          Brian Quinn
                                                          Chief Justice

Do not publish.




                                               3